UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6917



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EDWARD L. TROWELL, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CR-96-234, CA-98-448-22-4)


Submitted:   September 30, 1998           Decided:   October 20, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward L. Trowell, Jr., Appellant Pro Se. Alfred William Walker
Bethea, Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward L. Trowell, Jr., seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998) and his petition for a writ of mandamus. We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error. Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. United

States v. Trowell, Nos. CR-96-234; CA-98-448-22-4; CA-98-379-22BE

(D.S.C. May 28, 1998).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2